Filed 7/16/15 P. v. Mohamed CA2/3
                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     SECOND APPELLATE DISTRICT

                                                DIVISION THREE


THE PEOPLE,                                                          B262316

         Plaintiff and Respondent,                                   (Los Angeles County
                                                                     Super. Ct. No. A794547)
         v.

RONNIE MOHAMED,

         Defendant and Appellant.




         APPEAL from an order of the Superior Court of Los Angeles County,
Anne Egerton, Judge. Affirmed.
         James M. Crawford, under appointment by the Court of Appeal, for Defendant
and Appellant.
         No appearance for Plaintiff and Respondent.
                                             _________________________
       Defendant and appellant Ronnie Mohamed appeals from an order denying his
petition for writ of coram nobis. We affirm the order.
                 FACTUAL AND PROCEDURAL BACKGROUND
       On May 20, 1987, Mohamed pleaded guilty to attempted first degree robbery and
no contest to personal use of a firearm (Pen. Code, § 12022.5).1 He was sentenced to
three years in prison on the attempted robbery. The trial court imposed but stayed a
two-year sentence on the gun use allegation.
       In July 1994, Mohamed was charged with first degree residential burglary.
(§ 459.) On July 12, 1995, Mohamed was sentenced to 25 years to life plus ten years for
two prior convictions (§ 667, subd. (a)(1)) after being convicted of first degree burglary.
       On September 24, 2014, Mohamed filed a “petition for writ of error coram nobis
[motion] to vacate judgment and allow the defendant to withdraw” his 1987 guilty plea.
Mohamed contended that he entered into the plea on the understanding that any future
serious felony he might commit would be enhanced by no more than five years.
       On January 29, 2015, the trial court denied the petition on the grounds it was not
the appropriate procedural vehicle to raise the claim; Mohamed failed to show due
diligence; and Mohamed’s 1987 and 1995 convictions qualified as strikes.
                                      DISCUSSION
       After review of the record, Mohamed’s court-appointed counsel filed an opening
brief which raised no issues and asked this court to conduct an independent review of the
record, under People v. Wende (1979) 25 Cal. 3d 436, 441. By letter dated April 21,
2015, we advised Mohamed that he had 30 days to submit by brief or letter any
contentions or argument he wished this court to consider. On May 18, 2015, Mohamed
filed a supplemental opening brief.
       Mohamed’s brief raises the same issue raised in his petition: his 1995 sentence of
35 years to life violated his 1987 plea agreement. It did not. At the 1987 plea hearing,
Mohamed was advised, “This offense which results in your commitment to state prison

1
       All statutory references are to the Penal Code.


                                               2
will also be a serious felony, which can be used in the future should you pick up any new
felony offenses, adding a potential either one year, three years, or five years, increasing
the sentencing range that you might face, or it could be used to deny you probation.”
When Mohamed, in 1995, was convicted of first degree burglary, his 25-years-to-life
sentence was therefore enhanced by five years for the prior 1987 strike conviction.
(§ 667, subd. (a)(1).) It was enhanced by an additional five-year term for another prior
conviction.2
       To the extent Mohamed contends his 1987 conviction for attempted robbery was
not a strike for the purposes of the “Three Strikes” law, because the conviction predated
the enactment of the law, that contention has been rejected. (See People v. Gipson (2004)
117 Cal. App. 4th 1065 [applying a retroactive change in recidivism sentencing under the
Three Strikes law even though the defendant’s plea agreement was under prior law];
People v. Sipe (1995) 36 Cal. App. 4th 468; People v. Reed (1995) 33 Cal. App. 4th 1608;
People v. Hatcher (1995) 33 Cal. App. 4th 1526.)
       We have examined the record and are satisfied Mohamed’s appellate attorney has
fully complied with the responsibilities of counsel and no arguable issue exists.
(People v. Kelly (2006) 40 Cal. 4th 106, 126; People v. Wende, supra, 25 Cal.3d at
p. 441.)




2
       It appears that when Mohamed pleaded guilty in 1987 to attempted robbery, he
already had a prior conviction for robbery.


                                              3
                              DISPOSITION
     The order is affirmed.

     NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS




                                            ALDRICH, J.


We concur:



             EDMON, P. J.




             KITCHING, J.




                                   4